                           IN THE UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF ARKANSAS
                                     WESTERN DIVISION

VICTOR COATES                                                                            PLAINTIFF

V.                                          4:19CV00476 JM

MARK MARTIN, Former Arkansas
Secretary of State, et al,                                                               DEFENDANTS


                                                     ORDER

        Pending before this Court is the Plaintiff=s Motion to Proceed In Forma Pauperis. The

motion (Docket #1) is hereby GRANTED. The applicant may proceed without prepayment of

fees and costs or security therefor.

        However, Plaintiff has not provided mailing addresses for the Defendants. In order for the

Clerk of the Court to prepare the summons and United States Marshal serve it, the Defendants’

addresses must be furnished by the Plaintiff.1 Once Plaintiff has supplied the addresses, the Clerk

is directed to prepare the summonses and the United States Marshal for the Eastern District of

Arkansas is directed to serve them and the complaint on the Defendants without prepayment of

costs. The Marshal shall serve the summonses pursuant to the provisions of Rule 4 of the Federal

Rules of Civil Procedure.

        Plaintiff, who is proceeding pro se, is required to be familiar and comply with all Federal

Rules of Civil Procedure as well as the Local Rules of this Court. The Federal Rules of Civil

Procedure are available in many libraries and bookstores and the Local Rules can be obtained

from the District Clerk for the Eastern District of Arkansas. Plaintiff is instructed to be familiar

and comply with these Rules.


1 Plaintiff must provide a physical mailing address for the Defendants. The United States Marshal is unable to obtain
service to a post office box address.
       In particular, Plaintiff should be familiar with Local Rule 5.5(c)(2), which provides: AIt is

the duty of any party not represented by counsel to promptly notify the Clerk and the other parties

to the proceedings of any change in his or her address, to monitor the progress of the case, and to

prosecute or defend the action diligently. A party appearing for himself/herself shall sign his/her

pleadings and state his/her address, zip code, and telephone number. If any communication from

the Court to a pro se plaintiff is not responded to within thirty (30) days, the case may be

dismissed without prejudice. . . .@

       Plaintiff=s Motion for Leave to Proceed IFP (Docket #1) is GRANTED. Plaintiff is

directed to file the mailing addresses of the Defendants on or before July 26, 2019. If Plaintiff

fails to provide the address by July 26, 2019 and fails to seek an extension, the Complaint may be

dismissed for failure to prosecute.

       IT IS SO ORDERED this 17th day of July, 2019.




                                                      _________________________________
                                                      UNITED STATES DISTRICT JUDGE
